DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 & 2) in the reply filed on July 20, 2021 is acknowledged.

Claims 5, 6 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2021.

Examiner’s Note
As presently recited, all elements in claim 2 are optional, due to their lower limits of 0%.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 is indefinite as to how and where I is measured.  The specification provides specific methods and locations for these measurements, but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method and location as well, which may not be claimed.  A location maybe chosen where there is no area of an oxide-based inclusion on a fracture surface of the steel; i.e. a location maybe chosen such that I is 0, which meets the claim limitation as presently presented.  Therefore, any case hardening steel that meets the composition and compositional equations shall be considered to meet equation 2 for I. 

Further regarding claim 1, “subjected to carburizing-quenching and tempering and subsequently to a rotating bending fatigue test” is indefinite, as these are all dependent on multiple parameters, which are not specified in the claim (including temperature, time and pressure/stress).

Regarding claim 2, claim 2 is rejected for its incorporation of the above due to its dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Neishi et al. (JP 2005-023360 A machine translation and Table 1 from original document), hereinafter Neishi.

Regarding claim 1, Neishi teaches a case hardened steel with a composition as shown in the below table (in mass %) (claim 1, [0068]), where the values for example A3 result in an equation 1 value of 0.625, which meets the requirement of equation 1 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), and where [B]-

Element
Claim 1
Neishi Claims 1 & 2 *
Neishi Ex. A3 Table 1
C
0.15-0.30
0.10-0.30
0.19+
Si
0.50-1.50
0.05-1.0
0.60+
Mn
0.20-0.80
0.3-2.0
0.35+
P
0.003-0.020
<=0.03
0.025^
S
0.005-0.050
0.003-0.05
0.015+
Cr
0.30-1.20
0.05-2.0
1.01+
Mo
0.03-0.30
0.05-1.0
0.15+
B
0.0005-0.0050
0.001-0.005
0.002+
Ti
0.002-0.050
0.03-0.20
0.0050+
N
0.0020-0.0150
0-0.008
0.0078+
O
0.0003-0.0025
0-0.0025
0.0016+
Fe & inevitable impurities
Balance
balance
balance

*Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)



^A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to reduce the amount of phosphorous to reduce the negative impact on toughness, P is preferably 0.02% or less ([0042]).

Regarding claim 2, Neishi teaches each limitation of claim 1, as discussed above and further teaches no additional elements in example A3 (Table 1), which meets the requirements of claim 2, where the lower limit for all elements are 0 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784